                                                                                 9/30/2019
                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


FRIENDS OF THE CRAZY                               CV 19-66-BLG-SPW-TJC
MOUNTAINS, a public land
organization, et al.,                              ORDER

                     Plaintiffs,

vs.

MARY ERICKSON, in her official
capacity as Forest Supervisor for the
Custer Gallatin National Forest, et al.,

                     Defendants.

        Currently pending before the Court is Defendants’ Motion to Dismiss. (Doc.

13.) On September 6, 2019, Plaintiffs filed an Amended Complaint, and

Defendants have filed an Answer. (Docs. 18, 20.) In light of filing of the

Amended Complaint and Answer, Defendants’ Motion to Dismiss is DENIED as

moot.

        Accordingly, this matter is at issue. This case is exempt from the

preliminary pretrial conference requirement under Rule 26(a)(1)(B) of the Federal

Rules of Civil Procedure and Local Rules 16.2 and 26.1. Therefore,

        IT IS ORDERED that lead trial counsel for the respective parties shall meet

and confer to consider a joint case management plan to be filed with the Court on

or before November 1, 2019. If the parties are unable to agree on a joint case
management plan, they shall each file separate case management plans on or

before November 1, 2019, noting to which dates they could not agree and the

reasons for their disagreement.

      IT IS ORDERED.

      DATED this 30th day of September, 2019.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
